Order, Supreme Court, New York County (Beatrice Shainswit, J.), entered July 10, 1991, which, inter alia, denied plaintiffs’ motion to direct defendant to comply with a stipulation, unanimously affirmed, with costs.
The trial court properly denied the motion. In interpreting a stipulation, a court’s task is to determine the intent and purpose of the parties’ agreement. (Kraker v Roll, 100 AD2d 424, 436.) A fair reading of the stipulation, examined within the context of the record as a whole, indicates that by agreeing to keep the contracts "in full force and effect”, defendant did not undertake to pay disputed claims. Concur—Carro, J. P., Rosenberger, Wallach, Ross and Asch, JJ.